MEMORANDUM OPINION
                                       No. 04-11-00471-CV

                                       Rochelle ACEVEDO,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 11, Bexar County, Texas
                                     Trial Court No. 363,086
                             Honorable Jason Pulliam, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: August 17, 2011

DISMISSED

           On June 3, 2011, appellant Rochelle Acevedo filed a notice of appeal from the trial

court’s judgment signed May 25, 2011. The record was due July 25, 2011, sixty days after the

judgment was signed. TEX. R. APP. P. 35.1. On July 19, 2011, the County Clerk of Bexar

County filed a notification stating the clerk’s record would not be filed because appellant had not

paid or made arrangements to pay the clerk’s fee to prepare the record and is not entitled to

appeal without paying the fee. On July 21, 2011, we ordered appellant to provide written proof
                                                                                      04-11-00471-CV


to this court on or before August 1, 2011, that either (1) the clerk’s fee has been paid or

arrangements had been made to pay the clerk’s fee; or (2) she is entitled to appeal without paying

the clerk’s fee. We cautioned appellant that if she failed to respond within the time provided, her

appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant filed

a response on August 5, 2011, but that response does not establish appellant has paid or made

arrangements to pay the clerk’s fee or that she is entitled to appeal without paying the clerk’s fee.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, the State of Texas, recover its costs in this appeal from appellant.



                                                              PER CURIAM




                                                 -2-